Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1-3, the closest prior art, Zhang et al.1, discloses a bubble viewer that comprises a bubble chamber having a water therein, an introduction port to introduce the air bubbles in the liquid from a lower side, a light source, and a digital camera, the chamber having a slope of 15° (Figure 1).  However, the prior art fails to disclose or suggest, in combination with the other claimed elements, providing the transparent inclined surface includes a hydrophilic membrane to reduce attachment of the air bubbles on the transparent inclined surface, and the hydrophilic membrane has a contact angle with water of 20 degrees or less.  
Regarding claims 4-11, the prior art discloses an device and method for air bubble measurement, comprising providing a means for measuring air bubbles moving in a liquid, providing a measurement chamber that holds the liquid, wherein the measurement chamber includes: an introduction port to introduce the air bubbles in the liquid from a lower 26side; a transparent inclined surface that faces obliquely downward and is disposed at a position to which the air bubbles present inside the liquid move up (Figure 1).  However, the prior art fails to disclose or .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Zhang et al., “Bubble size as a function of some situational variables in mechanical flotation machines”, J. Cent. South Univ. (2014) 21: pages 720−727.